Nichols, Chief Justice.
This is an appeal by the former wife in a divorce, alimony and child custody suit. The wife filed suit in Chattahoochee County for divorce, alimony, and child custody. Thereafter, the parties reconciled and moved to DeKalb County. The Chattahoochee County suit was not dismissed, although the wife had agreed to dismiss it as a condition of a reconciliation that was of record in the case. The wife was committed to the Georgia Mental Health Institute in Atlanta, DeKalb County, Georgia. Subsequently, the husband filed suit for divorce in DeKalb Superior Court. A guardian ad litem was appointed for the wife, an answer admitting jurisdiction was filed, and two hearings on temporary alimony and child custody were held. The DeKalb Superior Court entered an order granting a divorce, reserving the issues of custody, alimony, property division, and attorney fees, and continuing the temporary custody and alimony award.
The wife then hired new counsel, who obtained a decree in the Chattahoochee County case, granting her a divorce, alimony and child custody. Her new attorney then sought to set up this decree as res judicata in the DeKalb County suit. The DeKalb Superior Court,, having received in evidence a certified copy of the Chattahoochee County decree and a copy of the husband’s equitable complaint to set aside the Chattahoochee County decree, overruled the wife’s plea of res judicata. The DeKalb Superior Court then entered final judgment in the divorce case.
The wife assigns error on the overruling of her plea of res judicata. The husband has filed a motion to dismiss the appeal, attaching a certified copy of the order of the Chattahoochee Superior Court setting aside the decree of that court.
The motion to dismiss the appeal is granted qnd the appeal is dismissed. The order of the Superior Court of Chattahoochee County setting aside its previous judgment that formed the basis of the wife’s plea of res judicata moots the enumerations of error and requires *393dismissal of the appeal.
Submitted July 7, 1978
Decided October 18, 1978.
Martin L. Cowen, III, for appellant.
Sam G. Dickson, for appellee.

Appeal dismissed.


All the Justices concur.